Citation Nr: 1409358	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  09-05 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUE

Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to June 1982.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.  In June 2009, the Veteran testified at a hearing before a Decision Review Officer of the RO.  A transcript of the proceeding is of record.

When this case was before the Board in March 2012, it was remanded for further development.


REMAND

In a January 2008 statement, the Veteran's Case Coordinator with the City of Bristol, Community Services Department stated that the Veteran was evaluated by Bristol Hospital Counseling Center on May 10, 2007, and that he attended group counseling sessions there weekly.  Records reflecting such evaluation and counseling are not of record.  The originating agency attempted to obtain June 2007 records from Bristol Hospital, but the hospital responded in July 2012 that the Veteran was not treated there in June 2007.  However, the record does not show that the originating agency has undertaken appropriate development to obtain the other outstanding records starting in May 2007.

Additionally, in a July 2008 VA examination, the examiner referred to an electronic record from 1998 that revealed a mental health evaluation from November of that year.  In the same examination, the Veteran mentioned that he had been hospitalized at Bristol Hospital just the week before for a drug overdose attempt.  Records pertaining to the 1998 evaluation and the 2008 hospital visit are not of record.  

Because there are medical and counseling records pertinent to the Veteran's claim that are not of record, and because the record does not reflect that the originating agency has undertaken all necessary development to obtain such records, the case must be remanded for the attainment of these records. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C., for the following actions:

1.  The RO or the AMC should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who might have records, not already associated with the record, pertaining to post-service treatment or evaluation of the disability at issue.  After the Veteran has signed the appropriate releases, those records not already associated with the record should be obtained.  In particular, the RO or the AMC should attempt to obtain the records from the Bristol Hospital Counseling Center starting in May 2007, the record of the 1998 mental health evaluation, and the 2008 inpatient records from Bristol Hospital.  All attempts to procure records should be documented if any records cannot be obtained.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  The RO or the AMC should also undertake any other development it determines to be warranted. 

3.  The RO or the AMC should then readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


